Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 8/12/2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth 8/12/2021
In regards to Claim 1, no prior art fairly suggests or discloses “a first board comprising a component insertion portion;  at least one heat-generating component and at least one first electronic component mounted on a first surface of the first board; a radiating component inserted into the component insertion portion, and mounted on an active surface of the heat-generating component: a second board, and at least one second electronic component, mounted on a second surface of the first board, and configured to electrically connect the first board to an external source”, in conjunction with the remaining element. 
Dependent claims 2-9 and 11-14 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 15, no prior art fairly suggests or discloses “preparing a first board comprising a component insertion portion; mounting at least one heat-generating component and at least one first electronic component on a first surface of the first board; inserting a radiating component into the component insertion portion; disposing at least one second electronic component and a second board on a second surface of the first board”, in conjunction with the remaining elements. 
Dependent claims 16 and 18 are allowable by virtue of their dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U.S 2018/0063961 A1, not prior art under 103 (c)) – Discloses an assembly with a first and second board, wherein the first board comprises a component insertion portion; and at least one heat-generating component and at least one first electronic component on a first surface of the first board, a radiating component inserted into the component insertion portion, but fails to disclose radiating component mounted on an active surface of the heat-generating component and  a second board, and at least one second electronic component, mounted on a second surface of the first board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835